DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed July 14, 2022 has been entered.  Claims 1-20 remain pending in this application.
The amendment to the claims has overcome the objection to the claims, as presented in the prior office action mailed April 29, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mieri et al. (US 2019/0391912) in view of Long et al. (US 2014/0337562).
Regarding claim 1, Mieri teaches an apparatus (Fig. 1) comprising: 
a storage system (Fig. 1, storage system 105) comprising: 
a plurality of storage nodes (Fig. 1, storage nodes 115, while only one is shown in Fig. 1, [0037] mentions that the storage nodes are a plurality, not just the singular one shown); 
an address space comprising a plurality of slices (“The content addressable storage system 105 under the control of the distributed storage controller 108 is operative to assign portions of a logical address space of the content addressable storage system 105 to respective ones of the control modules 108C,” [0044], where the control modules are found within a given node, teaching that the portions of the address space are assigned to each storage node); 
wherein a given storage node of the plurality of storage nodes comprises a processing device coupled to memory (“Each of the storage nodes 115 of the content addressable storage system 105 is assumed to be implemented using at least one processing device comprising a processor coupled to a memory,” [0037]).
Mieri fails to teach the storage system comprising:
a plurality of address mapping sub-journals, each address mapping sub-journal corresponding to a slice of the address space of the storage system and being under control of one of the storage nodes, the address mapping sub-journals comprising update information corresponding to updates to an address mapping data structure of the storage system, the address mapping data structure comprising indications of locations at which data pages are stored in the storage system; 
a plurality of write cache data sub-journals, each write cache data sub-journal being under control of the one of the storage nodes, the write cache data sub-journals comprising data pages to be later destaged to the address space of the storage system; 
Consequently, Mieri also fails to teach the processing device being configured: 
to store write cache metadata in a given address mapping sub-journal of the plurality of address mapping sub-journals that is under control of the given storage node, the write cache metadata corresponding to a given data page stored in a given write cache data sub-journal of the plurality of write cache data sub-journals that is also under control of the given storage node.
As discussed above, Mieri does teach where particular portions of the address space are assigned to a given node.  In addition, Mieri does disclose the storage nodes storing metadata and user data pages, see [0031], but does not discuss the use of any caching mechanism for incoming metadata/user data pages.
Long’s disclosure is related to providing a journaling system for a storage system, and as such comprises analogous art.
As part of this disclosure, Long provides for a storage system with two separate processors and storage devices (Fig. 1, processors 46 and storage 48), where a journal or a portion of the journal can be found within the SAS, SSD, or memory devices within each storage device, see [0035], and see Fig. 7 for some journal details.   A Journaling processor is also discussed, in the context of management module 900, see [0036], where Fig. 9 shows different buffer, destage, and journal modules within the journaling processor.
In [0319,0320], the buffer module utilizes volatile memory or execution queues to buffer/store write commands and associated data.  In addition, the buffer module decides when to destage data from the buffer to a lower media within the storage device, see [0330].
In addition to the buffer module, the journal module is disclosed to record/store commands and associated data/metadata within journal entries, see [0336], as well as [0214-215] describing a journal entry containing metadata including identifying the journal, as well as fields for where the data is stored.
An obvious modification can be identified: incorporating Long’s journaling mechanism, including its buffering/flushing for write data, as well as the caching of metadata within journals.
Such a modification reads upon the address mapping sub-journals and write cache data sub-journals, as Long’s journals and write buffers are found in each section of the storage system, effectively providing for a plurality of each, and in modifying Mieri, each storage node is in control of its own address space, so the journaling/buffering mechanism would apply to the given portion of the address space the storage node controlled.  In addition, the inclusion of Long’s storage of metadata in the journal reads upon the storing write cache metadata in the address mapping sub-journals and storage of the data in the buffer reads upon the data page stored in the write cache data sub-journal.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Long’s journaling mechanism with Mieri’s system, as a journaling/buffering mechanism allows for the ability to recover storage commands and data to be recovered after a system failure, see [0035].
Regarding claim 6, the combination of Mieri and Long teaches the apparatus of claim 1 wherein: 
each write cache data sub-journal corresponds to a slice of the address space of the storage system and is under control of the same storage node as the address mapping sub-journal corresponding to that same slice; and 
the given write cache data sub-journal corresponds to the same slice of the address space as the given address mapping sub-journal, as follows.
Following the rationale of claim 1, the journals and journaling processor containing the buffer processors are incorporated into a given storage node.  As each storage node is described in Mieri to be in control of a given portion of the address space, then necessarily, a journal/buffer of a particular storage node also corresponds to the same space and is under control of the same storage node, reading upon the limitation of the claim. 
Claim 8 recites a method identical to the processing device’s configured steps in claim 1 and can therefore be rejected according to the same rationale.  In addition, the wherein clauses and description of the storage system the method is performed in is identical to the apparatus of claim 1 and can be rejected according to the same rationale. 
Claim 13 is rejected according to the same rationale of claim 6. 
Regarding claim 15, Mieri teaches a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (see [0130]), where the wherein limitations are identical to the structural limitations and configured limitations recited in claim 1 and can be rejected according to the same rationale. 
Allowable Subject Matter
Claims 2-5, 7, 9-12, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 9, and 16 recite, using claim 2 for exemplary language, wherein the processing device of the given storage node is further configured, in conjunction with a destaging of the given data page to the address space, to modify the indication of the location of the given data page in the second entry to indicate the location of the given data page in the address space.
Claims 3, 10, and 17 recite, using claim 3 for exemplary language, wherein the processing device of the given storage node is further configured, in conjunction with a destaging of the given data page to the address space, to replace the write cache metadata in the given entry with update information comprising an indication of the location of the given data page in the address space.
In these two sets of claims, the replacement/modification of the location of the given data page is recited to occur in conjunction with a destaging of a given data page to the address space.  While Long does disclose location information, see the claim 1 rationale, Long does not disclose updating/replacing the location information during a destaging process.  A search of the art did not yield a reference to render this obvious.
The limitations of claims 4, 11, and 18 as a whole were not found in a search of the art.
Claims 5, 12, and 19 are objected to for dependence on claims 4, 11, and 18 respectively.
The subject matter of claims 7, 14, and 20 as a whole were not found in a search of the art.  Examiner notes that claim 20 recites subject matter found in claims 6 and 7. 

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
Examiner notes that the analysis of whether Mieri is available as prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) is not clear as to how the conclusion affects a rejection under 35 U.S.C. 103.  As applicant acknowledges, Mieri is applied as art under 35 U.S.C. 102(a)(1), and no exception under 35 U.S.C. 102(b)(1) has been asserted. Mieri’s availability as prior art under only one of the subsections under 35 U.S.C. 102 does not change the propriety of the rejection under 35 U.S.C. 103.  
The main argument presented is that Mieri and Long fail to teach the limitations of the independent claims regarding the plurality of address mapping sub-journals and the plurality of write cache data sub-journals, but a review of the argument shows that the analysis focuses on Mieri and Long in isolation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The prior office action’s rejection, maintained in this action, presents an analysis of the individual teachings of Mieri and Long, and how one of ordinary skill in the art would incorporate Mieri and Long’s teachings collectively in modifying Mieri to read upon the identified limitations.  The failure of Mieri or Long individually to teach the limitation is unpersuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant’s argument for improper hindsight reasoning is again based on a piecemeal analysis of Mieri and Long and is consequently unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139